Union Pacific Railroad




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 21, 2014

                                      No. 04-14-00459-CV

                                      FIBERLIGHT, LLC,
                                          Appellant

                                                 v.

                         UNION PACIFIC RAILROAD COMPANY,
                                      Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-08880
                        Honorable Martha B. Tanner, Judge Presiding

                                         ORDER
        On July 17, 2014, this court ordered appellant to provide written proof to this court no
later than July 28, 2014 that either (1) the clerk’s and reporter’s fees have been paid or
arrangements have been made to pay the clerk’s and reporter’s fees; or (2) appellant is entitled to
appeal without paying the fees. On July 18, 2014, appellant provided written proof that the
clerk’s fee was paid on July 18, 2014, and the reporter’s record had been designated and
arrangements to pay the reporter’s fee were made on July 18, 2014. The clerk’s record was filed
on July 21, 2014.

        Ms. Cindy Hyatt is the reporter responsible for preparing, certifying, and timely filing the
reporter’s record in this accelerated appeal. Ms. Hyatt is hereby ORDERED to file the reporter’s
record in this appeal no later than August 11, 2014.

                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court